Exhibit 10.2

FIRST AMENDMENT TO

CLASS C PROFITS INTEREST UNITS AGREEMENT

THIS FIRST AMENDMENT TO DIGITAL REALTY TRUST, INC. & DIGITAL REALTY TRUST, L.P.
CLASS C PROFITS INTEREST UNITS AGREEMENT (this “Amendment”), is made as of
July 25, 2011, by and between Digital Realty Trust, Inc., a Maryland corporation
(the “Company”), Digital Realty Trust, L.P., a Maryland limited partnership (the
“Partnership”), and Richard A. Magnuson (the “Grantee”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Profits Interest Units Agreement (as defined below).

WHEREAS, pursuant to the First Amended and Restated Digital Realty Trust, Inc.,
Digital Services, Inc. and Digital Realty Trust, L.P. 2004 Incentive Award Plan,
as amended (the “Plan”), and that certain Class C Profits Interest Units
Agreement (the “Profits Interest Agreement”), dated as of May 2, 2007, between
the Company, the Partnership and the Grantee, the Partnership granted the
Grantee an Outperformance Award which represents 100,848 Class C Profits Units
of the Partnership (the “Class C Units”);

WHEREAS, as of August 7, 2011, the Outperformance Award remains outstanding and
unvested with respect to 15,129 Class C Units (the “Unvested Units”); and

WHEREAS, the Company, the Partnership and the Grantee desire to amend the
Profits Interest Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby amend the Profits
Interest Agreement as follows:

1. The Profits Interest Agreement shall be subject to the following provision:

Notwithstanding any provision in the Profits Interest Agreement to the contrary,
the Unvested Units shall become fully vested on August 7, 2011.

2. This Amendment shall be and is hereby incorporated in and forms a part of the
Profits Interest Agreement.

3. All other terms and provisions of the Profits Interest Agreement shall remain
unchanged except as specifically modified herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

DIGITAL REALTY TRUST, INC., a Maryland corporation By:  

/s/ Joshua A. Mills

Name:   Joshua A. Mills Title:   Senior Vice President, General Counsel &
Assistant Secretary

 

DIGITAL REALTY TRUST, L.P., a Maryland limited partnership         By:   Digital
Realty Trust, Inc., a Maryland corporation         Its:   General Partner
            By:  

/s/ Joshua A. Mills

            Name:   Joshua A. Mills             Title:  

Senior Vice President, General Counsel

& Assistant Secretary

 

GRANTEE

/s/ Richard A. Magnuson

Richard A. Magnuson

 

2